Title: To Thomas Jefferson from Thomas Claxton, 9 January 1808
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honord Sir 
                     
                     9th Jan. 1808
                  
                  The Address of the Upholsterer you mention is John Rea So. 4th St. Philada—He has lately sent some of his work to the Secretary of the Navy—I have not seen it, but am told it is very elegant—By forwarding a drawing of the particular dimensions from the outer sides of Archetraves, he furnishes all as complete as if he was on the spot. 
                  I have the honor to be Sir Your Humble Servant
                  
                     Thos Claxton 
                     
                  
               